DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9, 11, 13-14, 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Su (US2019/0143418 A1).

Regarding claim 1, Su teaches a deburring chamfer tool (10) which is operably rotated about an axis of rotation, comprising: a main body (#20) including a working end (#22) for engaging a workpiece (abstract) to be deburred, wherein the working end is of a conical shape (see fig. 1) and has a first (#24) and a second cutting edge (#25) respectively extending lengthwise with reference to two slant reference lines (see fig. 4) which delimit the conical shape,

 
    PNG
    media_image1.png
    316
    404
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    332
    410
    media_image2.png
    Greyscale

adjacent to the base of the conical shape in a first length (see annotated fig. below; #24 in fig. 2 has a first length and second length) and a second length (see annotated fig. below and fig. 2) respectively, and wherein the second length is smaller than the first length.

    PNG
    media_image3.png
    512
    492
    media_image3.png
    Greyscale


Regarding claim 2, Su teaches the tool of claim 1, Su further discloses: wherein each of the two reference lines is inclined to the axis of rotation greater than 20 degrees and lesser than 60 degrees (Paragraph 0039, angle is 50°).

Regarding claim 3, Su teaches the tool of claim 1, Su further discloses: wherein the working end has a first (#241) and a second peripheral surface (#251) constituting the conical shape, wherein an edge of the first peripheral surface (#241, see fig. 2) defines the first cutting edge and an edge of the second peripheral surface (#251, see fig. 2) defines the second cutting edge respectively, and wherein the working end has a first indented surface (see annotated fig. below) separating the first and the second peripheral surfaces as well as the first and the second cutting edges.


    PNG
    media_image4.png
    527
    641
    media_image4.png
    Greyscale

Regarding claim 4, Su teaches the tool of claim 3, Su further discloses: wherein the working end has a first rib (#24 has a rib at #242; see annotated fig. below and fig. 5) and a surface of the first rib (#24 has a surface marked in annotated fig below) defines the first peripheral surfaces, wherein the 

    PNG
    media_image5.png
    351
    375
    media_image5.png
    Greyscale

 defines the second peripheral surface, wherein the first rib has a lateral surface (#242) inclined to the first peripheral surface and the second rib has a lateral surface (#252) inclined to the second peripheral 
surface respectively (lateral surface of #242 and #252 inclines to surface #241 and #251), and wherein the first rib includes the lateral surface thereof contiguous to the first cutting edge (see fig. 2, where 
#242 and #24 touch) and the second rib includes the lateral surface thereof contiguous to the second cutting edge (see fig. 2, where #252 and #25 touch) respectively.

Regarding claim 5, Su teaches the tool of claim 4, Su further discloses: wherein the lateral surface of the first rib is inclined to the first peripheral surface not greater than 90 degrees (see annotated fig. below),
 
    PNG
    media_image6.png
    232
    257
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    428
    452
    media_image7.png
    Greyscale

Regarding claim 6, Su teaches the tool of claim 1, Su further discloses: wherein the main body includes a connecting end (#21, #21a) adapted to be connected to a driving tool (Paragraph 0037).

Regarding claim 7, Su teaches the tool of claim 3, Su further discloses: wherein the working end has at least one third peripheral surface (#261) constituting the conical shape, wherein the working end 
has at least one third cutting edge (#26) and an edge of the at least one third peripheral surface (#261, see fig. 2) defines the at least one third cutting edge, 
wherein the at least one third cutting edge slopes from a first end (see annotated fig. below) adjacent to the vertex of the conical shape to a second end (see annotated fig. below) 

    PNG
    media_image8.png
    354
    407
    media_image8.png
    Greyscale

adjacent to the base of the conical shape in a length longer than the second length (see annotated fig. below),
 
    PNG
    media_image3.png
    512
    492
    media_image3.png
    Greyscale

wherein the first indented surface separates at least one third and the second peripheral surfaces (see fig. 1 and annotated fig. below) as well as the at least one third and the second cutting edges (see fig. 1 and annotated fig. below), 

    PNG
    media_image9.png
    442
    488
    media_image9.png
    Greyscale

and wherein the second cutting edge is situated between the first and the at least one third cutting edges (see fig. 2) circumferentially.

Regarding claim 9, Su teaches the tool of claim 7, Su further discloses: wherein the first and the at least one third cutting edges are of the same length (see fig. 2).

Regarding claim 11, Su teaches the tool of claim 9, Su further discloses: wherein the main body includes a connecting end (#21, #21a) adapted to be connected to a driving tool (Paragraph 0037).

Regarding claim 13, Su teaches the tool of claim 7, Su further discloses: wherein the working end has at least one third rib (#26 has a rib at #262; see annotated fig. below and fig. 5) and a surface of the at least one third rib (#26 has a surface seen in annotated fig. below) 


    PNG
    media_image10.png
    218
    349
    media_image10.png
    Greyscale

defines the at least one third peripheral surface, wherein the at least one third rib has a lateral surface (#262) inclined to the at least one third peripheral surface (lateral surface of #262 inclines to surface 
#261), and wherein the at least one third rib includes the lateral surface thereof contiguous to the at least one third cutting edge (see fig. 2).

Regarding claim 14, Su teaches the tool of claim 13, Su further discloses: wherein the lateral surface of the at least one third rib is inclined to the at least one third peripheral surface not greater than 90 degrees (see annotated fig. below).

    PNG
    media_image11.png
    237
    239
    media_image11.png
    Greyscale

Regarding claim 16, Su teaches the tool of claim 13, Su further discloses: wherein the lateral surface of the at least one third rib is inclined to the at least one third peripheral surface not greater than 90 degrees (see annotated fig. below), 

    PNG
    media_image12.png
    261
    263
    media_image12.png
    Greyscale

and wherein the lateral surface of the at least one fourth rib is inclined to the at least one fourth peripheral surface not greater than 90 degrees (see annotated fig. below).

    PNG
    media_image13.png
    270
    236
    media_image13.png
    Greyscale


Regarding claim 17, Su teaches the tool of claim 1, Su further discloses: wherein the first and the second cutting edges extend linearly (see fig. 2 where #24 and #25 extend linearly).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8, 10, 12, 15, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su (US2019/0143418 A1) in view of Yu (US 10,293,410).
Regarding claim 8, Su discloses the invention of claim 7, Su further discloses: wherein the working end has at least one fourth peripheral surfaces (#271) constituting the conical shape, wherein the working end has at least one fourth cutting edge (#27) and an edge of the at least one fourth peripheral surface (#271, see fig. 2) defines the at least one fourth cutting edge, 
wherein the at least one third and the at least one fourth cutting edges are alternatively situated circumferentially (see fig. 2), and wherein the working end has a second indented surface (see annotated fig. below) separating the at least one third and the at least one fourth peripheral surfaces as well as the at least one third and the at least one fourth cutting edges (see annotated fig. below).

    PNG
    media_image14.png
    516
    536
    media_image14.png
    Greyscale

Su fails to directly disclose: wherein the at least one fourth cutting edge slopes from a first end adjacent to the vertex of the conical shape to a second end adjacent to the base of the conical shape in a length less than the length of the at least one third cutting edge.
In the same field of endeavor, namely deburr tools Yu teaches: wherein the at least one fourth cutting edge slopes from a first end (see annotated fig. below) adjacent to the vertex of the conical shape to a second end (Column 3, lines 20-28; see annotated fig. below) 

    PNG
    media_image15.png
    280
    577
    media_image15.png
    Greyscale

adjacent to the base of the conical shape in a length less than the length of the at least one third cutting edge (see annotated fig below).

    PNG
    media_image16.png
    464
    578
    media_image16.png
    Greyscale

It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the deburr tool of Su so that the at least one fourth cutting edge slopes from a first end adjacent to the vertex of the conical shape to a second end adjacent to the base of the conical shape in a length less than the length of the at least one third cutting edge as taught by Yu in order to allow the blades to work together and remove burrs from the end of a workpiece as perfectly as possible (Column 3, lines 20-33).

Regarding claim 10, the combination of Su and Yu discloses the invention of claim 8, the combination further discloses: wherein the first and the at least one third cutting edges are of the same length (see fig. 5 and annotated fig. below of Yu), and wherein the second and the at least one fourth cutting edges are of the same length (see fig. 5 and annotated fig. below of Yu).

    PNG
    media_image17.png
    251
    328
    media_image17.png
    Greyscale


Regarding claim 12, the combination of Su and Yu discloses the invention of claim 8, the combination further discloses: wherein the main body includes a connecting end (#21, #21a of Su) adapted to be connected to a driving tool (Paragraph 0037 of Su).

Regarding claim 15, the combination of Su and Yu discloses the invention of claim 8, the combination further discloses: wherein the working end has at least one third rib (#26 has a rib at #262; see annotated fig. below and fig. 5 of Su) and a surface of the at least one third rib (#26 has a surface seen in annotated fig. below of Su) defines the at least one third peripheral surface, wherein the at least one third rib has a lateral surface (#262 of Su) inclined to the at least one third peripheral surface (lateral surface of #262 inclines to surface #261 of Su), 
wherein the working end has at least one fourth rib (#27 has a rib at #272; see annotated fig. below and fig. 5 of Su) and a surface of the at least one fourth rib (#27 has a surface seen in annotated fig. below of Su) 

    PNG
    media_image10.png
    218
    349
    media_image10.png
    Greyscale



Regarding claim 18, the combination of Su and Yu discloses the invention of claim 8, the combination further discloses: wherein the first, the second, the at least one third, and the at least one fourth cutting edges extend linearly (see fig. 2 where #24, #25, #26 and #27 extend linearly of Su).

Regarding claim 19, Su discloses the invention of claim 1, except Su fails to directly disclose: wherein the first and the second cutting edges extend curvedly.
In the same field of endeavor, namely deburr tools Yu teaches: wherein the first and the second cutting edges extend curvedly (see fig. 5 where #131 can be seen curved).

    PNG
    media_image18.png
    269
    252
    media_image18.png
    Greyscale
 
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the deburr tool of Su so that the first and the second cutting edges extend curvedly as taught by Yu in order to be adjacent to the flutes and deburr properly (Column 3, lines 34-46).

Regarding claim 20, the combination of Su and Yu discloses the invention of claim 8, the combination further discloses: wherein the first, the second, the at least one third, and the at least one fourth cutting edges extend curvedly (see fig. 5, the four edges have a small curve similar to annotated fig. above of Yu).

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Su (US 9,821,393 B2) teaches a cutting tool with four linear cutting edges in a conical shape, peripheral surfaces and ribs similar to the deburring chamfer tool.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schmid et al. (DE 102009034270 A1) teaches a tool head with four cutting edges in a conical shape and peripheral surfaces similar to the deburring chamfer tool.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REINALDO ABNEL VARGAS-DEL RIO whose telephone number is (571)272-5321. The examiner can normally be reached 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Imani Hayman can be reached on (571)-270-5528. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

/R.A.V./                                                                                                                                                                                                      
Examiner
Art Unit 4124


/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771